IN THE COURT OF APPEALS OF TENNESSEE
                         AT NASHVILLE
                                                    FILED
                                                    September 1, 1999

MICKEY A. BROWN,                      )             Cecil Crowson, Jr.
                                      )            Appellate Court Clerk
       Petitioner/Appellant,          )
                                      )   Appeal No.
                                      )   01-A-01-9808-CH-00437
VS.                                   )
                                      )   Davidson Chancery
                                      )   No. 97-2957-III
TENNESSEE DEPARTMENT OF               )
CORRECTION,                           )
                                      )
       Respondent/Appellee.           )


      APPEALED FROM THE CHANCERY COURT OF DAVIDSON COUNTY
                     AT NASHVILLE, TENNESSEE

            THE HONORABLE ELLEN HOBBS LYLE, CHANCELLOR




MICKEY A. BROWN
#130138
Northeast Correctional Center
P. O. Box 5000
Mountain City, Tennessee 37683
       Pro Se/Petitioner/Appellant

PAUL G. SUMMERS
Attorney General and Reporter

MICHAEL L. HAYNIE
Assistant Attorney General
425 Fifth Avenue North
Nashville, Tennessee 37243-0488
       Attorney for Respondent/Appellee



                           AFFIRMED AND REMANDED



                                          BEN H. CANTRELL,
                                          PRESIDING JUDGE, M.S.


CONCUR:
KOCH, J.
CAIN, J.
                                 OPINION


              A Tennessee prison inmate filed a Petition for a Declaratory Judgment,

insisting that he was entitled to be immediately released because of the earlier

expiration of a concurrent Florida sentence. The trial court dismissed the petition for

failure to state a claim. We affirm.



                                          I.



              Mickey Brown was serving a 30-year sentence in a Florida prison. In

1985, he was extradited to Tennessee to face charges related to an incident that had

occurred in 1979 (the record does not reveal whether he was on parole at the time of

the 1979 offense). Pursuant to a plea agreement, he pled guilty to assault with intent

to commit murder, and was sentenced to twenty years in prison, with the sentence to

be served concurrently with his Florida sentence.



              The Tennessee sentence was ordered to begin on the day he signed the

plea agreement, July 26, 1985. Mr. Brown was returned to Florida to continue serving

both sentences. When the Florida sentence expired on December 3, 1991, Mr. Brown

was returned to Tennessee to serve out the remainder of his twenty year sentence.



              On September 3, 1997, Mr. Brown petitioned the Department of

Correction for a declaratory order, asking to be released from custody. He argued

that it was a violation of his plea agreement for Tennessee to imprison him after he

had completed his Florida sentence. The petition was denied.



              He then filed a Petition for Declaratory Judgment in the Chancery Court

of Davidson County, pursuant to Tenn. Code Ann. § 4-5-225. The court found his


                                         -2-
arguments to be without merit, and on May 26, 1998, it dismissed the petition for

failure to state a claim upon which relief can be granted. This appeal followed.



                                           II.



              Mr. Brown has raised only one issue on appeal: whether his 20-year

Tennessee sentence automatically expired on December 3, 1991, when his 30-year

Florida sentence expired. Though he divides this issue into three sub-issues, Mr.

Brown’s entire argument hangs on the slender thread of a definition of “concurrent

sentences” that is found in both the Fifth and Sixth Editions of Black’s Law Dictionary

(1979 and 1990 respectively) as follows:

              “Two or more terms of imprisonment, all or part of each term
              is served simultaneously and the prisoner is entitled to
              discharge at the expiration of the longest term specified.”



              Black’s Law Dictionary is a valuable tool for understanding the law, and

is frequently cited by our courts. A computer search done in preparation for writing

this opinion turned up 211 published Tennessee cases in which the phrase “Black’s

Law Dictionary” appears.



              However the definitions found in that work are not binding on the courts.

In this case it appears to us that the editors of the above-mentioned editions of Black’s

have gone beyond the generally accepted definition of concurrent sentences, which

is found in other scholarly works. For instance, in Ballentine’s Law Dictionary (3rd Ed.

1969) such sentences are defined simply as “sentences of imprisonment for crime in

which the time of each is to run concurrently with the others, and not seriatim.” See

also Words and Phrases (1983), A Dictionary of Modern Legal Usage (2d Ed. 1995).




                                          -3-
                The definition Mr. Brown relies upon refers us to the case of Lillemoe v.

Tahash, 159 N.W.2d 99 (Minn. 1968).1 Interestingly, the Lillimoe case did not involve

concurrent sentencing at all, as Mr. Lillemoe’s two five-year terms were to be served

consecutively. However, in the context of a discussion of the difference between

consecutive sentencing (in which one sentence begins when another ends) and

concurrent sentencing, the court did state that in concurrent sentencing, the sentence

expires at the termination of the longer of two terms, 159 N.W.2d at 102. We regard

this statement as pure dicta, since it was not relevant to the issues before the court.



                We do not deny that when two concurrent sentences of different lengths

begin at the same time, and are served under the same sentence calculation scheme,

release can be reliably expected to occur upon the expiration of the longer sentence.

But when two such sentences begin at different times, the result can be different. We

note, however, that in almost all cases the prisoner will receive a distinct advantage

from serving his sentences concurrently rather than consecutively, even when the

sentences do not begin at the same time.



                The appellee has directed our attention to a Colorado case that nicely

summarizes the commonly understood meaning of concurrent sentences:

                “When two sentences run concurrently, it merely means that,
                for each day in custody while serving both sentences, the
                inmate receives credit toward each sentence. Concurrent
                sentences do no necessarily begin and end at the same time
                -- they simply run together during the time they overlap.”

Bullard v. Department of Corrections, 949 P.2d 999, 1002 (Colo. 1997).




        1
         A cite for the ca se of United States v. Montemayor, 703 F.2d 109 (5th Circuit 1983) also
accompanies the definition Mr. Brown relies upon, but nothing in that case is relevant to the question
of the expiration of concurrent sentences.

                                                -4-
              In the Bullard case, the court also noted that the termination of the first

sentence has no effect on the unserved part of the second sentence. 949 P.2d at

1003. We believe that this is the correct interpretation.



                                          III.



              The judgment of the trial court is affirmed. Remand this cause to the

Chancery Court of Davidson County for further proceedings consistent with this

opinion. Tax the costs on appeal to the appellant.




                                           _________________________________
                                           BEN H. CANTRELL,
                                           PRESIDING JUDGE, M.S.



CONCUR:




_____________________________
WILLIAM C. KOCH, JR., JUDGE



_____________________________
WILLIAM B. CAIN, JUDGE




                                          -5-